DETAILED ACTION
The communication dated 5/31/2022 has been entered and fully considered.
Claim 14 was amended. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 5, filed 5/31/2022, with respect to claim 14 have been fully considered and are persuasive.  The informality objection of claim 14 has been withdrawn.
Applicant’s arguments, see page 7, filed 5/31/2022, with respect to claims 3 and 10 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 3 and 10 have been withdrawn.
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the claimed limitations, specifically “the retainer being configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein the retainer is configured to allow water to freely pass vertically through the one or more openings”.
However, Examiner notes that “configured to allow water to freely pass” is a broad limitation, as it is interpreted in the context of the claim. If the claimed retainer is truly a retainer, as claimed, then it necessarily must include physical structure which impedes the item being retained. Yet, Applicant appears to be arguing that “freely pass” should be understood as requiring a complete lack of impeding physical structure whatsoever, though such a requirement could no longer be considered a retainer of any sort.
Yoo teaches that retainer 25 and 255 is configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein retainer 25 and 255 is configured to allow water to freely pass vertically through the one or more openings (paragraphs [0125]-[0130]; Fig. 5a).
Regarding claims 2-15, Applicant further argues that if claim 1 is allowed, claims 2-15 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Celotto et al. U.S. Publication 2014/0165663 (henceforth referred to as Celotto) in view of Yoo et al. U.S. Publication 2015/0059413 (henceforth referred to as Yoo).
As for claim 1, Celotto teaches a laundry washing machine (paragraph [0054]; Fig. 1: part 1) comprising: a casing (paragraph [0056]; Fig. 1: part 2); a washing tub (paragraph [0056]; Fig. 1: part 3) located within casing 2 (paragraph [0056]; Fig. 1); a drum (paragraph [0056]; Fig. 1: part 4) mounted within washing tub 3 and configured to rotate relative to casing 2 (paragraph [0056]; Fig. 1); a front door (paragraph [0058]; Fig. 2: part 11), equivalent to the claimed door, attached to casing 2 and configured to be openable to provide access to drum 4 (paragraph [0058]; Figs. 1-2); a dispenser (paragraph [0120]; Fig. 9: part 60), equivalent to the claimed additive loading and supply system, comprising a container (paragraph [0130]; Fig. 9: part 86), equivalent to the claimed dispenser tray having at least one receptacle, configured to receive one or more cleaning products therein (paragraphs [0130]-[0131]; Fig. 9); one or more valves (paragraphs [0127] and [0133]; Fig. 9: parts 71-73 and 92) configured to selectively provide water to dispenser 60 (paragraphs [0127] and [0133]; Fig. 9); a delivery pipe (paragraph [0072]; Fig. 1: part 15), equivalent to the claimed tub supply pipe, fluidly connecting dispenser 60 to drum 4 (paragraphs [0072]-[0074]; Figs. 1-2 and 9), delivery pipe 15 having: a first portion extending from dispenser 60, and a second portion extending to washing tub 3 (paragraphs [0072]-[0074]; Figs. 1-2 and 9).
Celotto differs from the instant claims in failing to teach a retainer comprising one or more openings therethrough, the retainer being configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein the retainer is configured to allow water to freely pass vertically through the one or more openings, prevent an unbroken unit dose package from passing through the one or more openings, and allow only a broken unit dose package to pass through the one or more openings.
Yoo, however, teaches a similar laundry treatment apparatus (paragraph [0055]; Fig. 1a: part 100), equivalent to the claimed laundry washing machine. Yoo teaches a retainer (paragraphs [0121] and [0125]; Fig. 5a: parts 25 and 255) comprising one or more openings therethrough, retainer 25 and 255 being configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein retainer 25 and 255 is configured to allow water to freely pass vertically through the one or more openings, prevent an unbroken unit dose package from passing through the one or more openings, and allow only a broken unit dose package to pass through the one or more openings (paragraphs [0125]-[0130]; Fig. 5a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery pipe taught by Celotto with the retainer taught by Yoo to achieve the predictable result of a laundry washing machine comprising a washing tub, a drum, a dispenser, a delivery pipe comprising a retainer to prevent communication between the washing tub and the dispenser (Yoo paragraph [0122]; Figs. 1a and 5a).
As for claim 2, Yoo further teaches that retainer 25 and 255 comprises a perforated plate (paragraphs [0125]-[0130]; Figs. 5a-5b).
As for claim 4, Yoo further teaches that retainer 25 and 255 comprises one or more rods or ribs (paragraphs [0125]-[0130]; Figs. 5a-5b).
As for claim 14, Celotto and Yoo further teach that at least one of the receptacles is configured to receive the unbroken unit dose package, and the first portion is configured to allow the unbroken unit dose package to pass through the first portion from container 86 to retainer 25 and 255 (Celotto paragraphs [0072]-[0074], Figs. 1-2 and 9; Yoo paragraphs [0125]-[0130], Fig. 5a).
As for claim 15, Celotto further teaches that one or more valves 71-73 and 92 are fluidly connected to one or more nozzles configured to direct the water to container 86 to flush the unbroken unit dose package into the first portion (paragraphs [0072]-[0074]; Figs. 1-2 and 9).

Allowable Subject Matter
Claims 3 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711